This appeal is from a final decree awarding complainant a divorce, the custody of a minor child, seven dollars per week for support of said child, one hundred fifty dollars attorney's fees and one-half undivided interest in the home property.
Defendant seeks reversal as to that part of the decree *Page 409 
affecting the home property, but an examination of the record convinces us that the decree was just and equitable and should not be disturbed.
It is therefore affirmed.
Affirmed.
TERRELL, C, J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, P. J., concurs in opinion and judgment.